Justice SAYLOR,
concurring.
I join the majority opinion for the most part, although I differ with the notion that the legality of a sentence is wholly independent of the legality of the underlying conviction. See Majority Opinion at 461-62. Since a conviction is the essential supporting infrastructure for a sentence, I suggest that “illegality” with respect to the former extends to the latter as well. Cf. Fiore v. White, 531 U.S. 225, 228-29, 121 S.Ct. 712, 714, 148 L.Ed.2d 629 (2001) (per curiam) (holding that a conviction for conduct which was not prohibited by a statute, as properly interpreted by a subsequent decision, violates due process, despite previous litigation of claim on direct appeal). The alternative is for courts to accept as legal a sentence which is grounded upon an illegal conviction.
From my point of view, the difficulty in this line of inquiry lies in establishing an appropriate understanding of the use of the term “illegality,” for the relevant purposes. See generally Commonwealth v. Foster, 609 Pa. 502, 539-41, 17 A.3d 332, 355-57 (2011) (Saylor, J., concurring) (favoring a return to the concept of “per se ” illegality as the appropriate litmus). Certainly, I support the majority’s explanation that routine claims of trial-court error and fact-bound challenges cannot qualify; otherwise, the public interest in the finality of judgments of sentence would be wholly undermined. Accord id. Furthermore, in the present case, I am in agreement with the majority that Appellee’s grievance as vindicated by the Superior Court is of a type which is fairly subordinated to ordinary rules of issue preservation.